UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

DEBRA LYNN SINGLETON,

                      Plaintiff,

               v.                                                  DECISION AND ORDER
                                                                       18-CV-290S
COMMISSIONER OF SOCIAL SECURITY,

                Defendant.
______________________________________

        1.     Plaintiff Debra Lynn Singleton challenges the determination of an

Administrative Law Judge (“ALJ”) that she is not disabled within the meaning of the Social

Security Act (“the Act”). Plaintiff alleges that she has been disabled since July 9, 2013,

due to lower back pain and herniated discs. Plaintiff contends that her back condition

renders her unable to work, and thus, she is entitled to disability benefits under the Act.

This Court has jurisdiction under 42 U.S.C. §§ 405(g), 1383(c)(3).

        2.     Plaintiff filed a Title II application for a period of disability and insurance

benefits and applied for supplemental security income (SSI) on July 21, 2014. The

Commissioner denied these applications on September 10, 2014. Thereafter, on January

4, 2017, ALJ Paul Georger held a hearing at which Plaintiff appeared with counsel and

testified.   Vocational Expert (“VE”) Timothy P. Janikowski also testified.         The ALJ

considered the case de novo and, on March 13, 2017, issued a written decision finding

that Plaintiff is not disabled and therefore not entitled to benefits under the Act. The




                                              1
Appeals Council denied Plaintiff’s request for review on December 28, 2017. Plaintiff filed

the current action on February 26, 2018, challenging the Commissioner’s final decision. 1

       3.     On December 18, 2018, Plaintiff filed a Motion for Judgment on the

Pleadings under Rule 12(c) of the Federal Rules of Civil Procedure. (Docket No. 13.) On

February 28, 2019, the Commissioner filed a Motion for Judgment on the Pleadings.

(Docket No. 17.) Plaintiff filed a reply on March 21, 2019 (Docket No. 18), at which time

this Court took the motions under advisement without oral argument. For the following

reasons, Plaintiff’s motion is denied, and Defendant’s motion is granted.

       4.     A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v. Sec’y

of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the function of a

reviewing court is “limited to determining whether the SSA’s conclusions were supported

by substantial evidence in the record and were based on a correct legal standard.”

Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation marks omitted). The

Commissioner’s determination will be reversed only if it is not supported by substantial

evidence or there has been legal error. See Grey v. Heckler, 721 F.2d 41, 46 (2d

Cir.1983); Marcus v. Califano, 615 F.2d 23, 27 (2d Cir.1979). Substantial evidence is that

which amounts to “more than a mere scintilla,” and has been defined as “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971). Where evidence is deemed susceptible

to more than one rational interpretation, the Commissioner’s conclusion must be upheld.

See Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).


1The ALJ’s March 13, 2017 decision became the Commissioner’s final decision in this case when the
Appeals Council denied Plaintiff’s request for review.


                                               2
      5.     “To determine on appeal whether an ALJ's findings are supported by

substantial evidence, a reviewing court considers the whole record, examining the

evidence from both sides, because an analysis of the substantiality of the evidence must

also include that which detracts from its weight.” Williams ex rel. Williams v. Bowen, 859

F.2d 255, 258 (2d Cir. 1988). If supported by substantial evidence, the Commissioner's

finding must be sustained “even where substantial evidence may support the plaintiff's

position and despite that the court's independent analysis of the evidence may differ from

the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In

other words, this Court must afford the Commissioner's determination considerable

deference and will not substitute “its own judgment for that of the [Commissioner], even

if it might justifiably have reached a different result upon a de novo review.” Valente v.

Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

      6.     The Commissioner has established a five-step sequential evaluation

process to determine whether an individual is disabled under the Act. See 20 C.F.R. §§

404.1520, 416.920. The Supreme Court of the United States recognized the validity of

this analysis in Bowen v. Yuckert, and it remains the proper approach for analyzing

whether a claimant is disabled. 482 U.S. 137, 140-42 (1987).

      7.     The five-step process is as follows:

             First, the [Commissioner] considers whether the claimant is
             currently engaged in substantial gainful activity. If he is not,
             the [Commissioner] next considers whether the claimant has
             a “severe impairment” which significantly limits her physical or
             mental ability to do basic work activities. If the claimant
             suffers such an impairment, the third inquiry is whether, based
             solely on medical evidence, the claimant has an impairment
             which is listed in Appendix 1 of the regulations. If the claimant
             has such an impairment, the [Commissioner] will consider her
             disabled without considering vocational factors such as age,



                                            3
                   education, and work experience; the [Commissioner]
                   presumes that a claimant who is afflicted with a “listed”
                   impairment is unable to perform substantial gainful activity.
                   Assuming the claimant does not have a listed impairment, the
                   fourth inquiry is whether, despite the claimant's severe
                   impairment, she has the residual functional capacity to
                   perform her past work. Finally, if the claimant is unable to
                   perform her past work, the [Commissioner] then determines
                   whether there is other work which the claimant could perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per curiam) (quotations in original);

see also 20 C.F.R. § 404.1520; Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999).

          8.       Although the claimant has the burden of proof on the first four steps, the

Commissioner has the burden of proof on the fifth and final step. See Bowen, 482 U.S.

at 146 n.5; Ferraris v. Heckler, 728 F.2d 582, 584 (2d Cir. 1984). The final step is divided

into two parts. First, the Commissioner must assess the claimant's job qualifications by

considering her physical ability, age, education, and work experience. Second, the

Commissioner must determine whether jobs exist in the national economy that a person

having the claimant's qualifications could perform. See 42 U.S.C. § 423(d)(2)(A); 20

C.F.R. § 404.1520(f); Heckler v. Campbell, 461 U.S. 458, 460 (1983).

          9.       In this case, the ALJ made the following findings with regard to the five-step

process set forth above: (1) Plaintiff has not engaged in substantial gainful activity since

July 9, 2013, the alleged onset date (R. at 36); 2 (2) Plaintiff’s lumbar disc herniations

constitute severe impairments (Id.); (3) Plaintiff does not have an impairment or

combination of impairments that meet or medically equal any of the impairments listed in

20 C.F.R. Part 404, Subpart P, Appendix 1 (R. at 37); (4) Plaintiff retains the residual

functional capacity (“RFC”) “to lift, carry, push and pull 10 pounds occasionally and less



2   Citations to the underlying administrative record are designated as “R.”


                                                       4
than 10 frequently … [s]he can sit for six hours in an eight-hour workday, stand for two

hours in an eight-hour workday and walk for two hours in an eight-hour workday but must

have a sit and stand option” (R. at 38); and (5) Plaintiff is unable to perform any past

relevant work but jobs that Plaintiff can perform exist in the national economy in significant

numbers (R. at 45). Accordingly, the ALJ determined that Plaintiff was not under a

disability as defined by the Act during the relevant period—July 9, 2013, through March

13, 2017. (R. at 46.)

       10.    Plaintiff argues that remand is required because the ALJ’s decision is not

supported by substantial evidence and because the Appeals Council erred by rejecting

new medical evidence submitted in support of her request for review. Neither argument

has merit.

       11.    The Appeals Council will review a denial of benefits if it “receives additional

evidence that is new, material, and relates to the period on or before the date of the

hearing decision, and there is a reasonable probability that the additional evidence would

change the outcome of the decision.” 20 C.F.R. § 416.1470(a)(5). Evidence is “new” if it

is non-cumulative and has not been considered before in the administrative process. See

Sergenton v. Barnhart, 470 F. Supp. 2d 194, 204 (E.D.N.Y. 2007) (citing Lisa v. Sec’y of

Health and Human Servs., 940 F.2d 40, 43 (2d Cir. 1991)); Pferrer-Tuttle v. Colvin, No.

1:14-CV-00727, 2015 WL 5773524, at *5 (W.D.N.Y. Sept. 30, 2015). Evidence is material

if it is both relevant to the claimant’s condition during the time period for which benefits

were denied and probative. Sergenton, 470 F. Supp. 2d at 204. Evidence is probative if

it would have influenced the [Commissioner] to decide claimant’s application differently.

Tirado v. Bowen, 842 F.2d 595, 597 (2d Cir. 1988). “Additional evidence may relate to




                                              5
the relevant time period even if it concerns events after the ALJ’s decision, provided the

evidence pertains to the same condition previously complained of by the plaintiff.”

Hightower v. Colvin, No. 12-CV-6475T, 2013 WL 3784155, at *3 (W.D.N.Y. July 18, 2013)

(citing Brown v. Apfel, 174 F.3d 59, 64-65 (2d Cir. 1996)).

       12.    “Once evidence is added to the record, the Appeals Council must then

consider the entire record, including the new evidence, and review a case if the

‘administrative law judge’s action, findings, or conclusion is contrary to the weight of the

evidence currently of record.’” Lesterhuis v. Colvin, 805 F.3d 83, 87 (2d Cir. 2015) (per

curiam). If the Appeals Council denies review, the ALJ’s decision, not the Appeals

Council’s, is the final agency decision subject to further review, and the new evidence

submitted to the Appeals Council becomes part of the administrative record on appeal.

See id.; Perez v. Chater, 77 F.3d 41, 45 (2d Cir. 1996); Catoe v. Berryhill, 17-CV-86, 2019

WL 483319, at *7 (W.D.N.Y. Feb. 7, 2019) (“Because the Appeals Council did not review

the ALJ’s decision, however, this Court does not review the determination of the Appeals

Council.”). Accordingly, when reviewing the ALJ’s decision, the court “review[s] the entire

administrative record, which includes the new evidence, and determine[s], as in every

case, whether there is substantial evidence to support the decision of the

[Commissioner].” Perez, 77 F.3d at 46.

       13.    Here, this Court finds that substantial evidence supports the ALJ’s decision.

Plaintiff faults the ALJ for misapplying the treating-physician rule, but examination of the

ALJ’s decision reveals no such error. First, the ALJ afforded great weight to the opinion

of Steven Hausmann, M.D. Dr. Hausmann was not Plaintiff’s treating physician. He first

examined Plaintiff on November 12, 2013, as part of an Independent Medical Examination




                                             6
for workers’ compensation. (R. at 40, 44.) Dr. Hausmann examined Plaintiff twice more,

in 2015 and 2016, culminating in his July 2016 opinion that Plaintiff could work but had a

“moderate-to-marked disability,” should not bend or stoop, could walk for 15-20 minutes

at a time, could sit up to 30 minutes, could stand in one position for 10-15 minutes at a

time, and could not lift or push/pull more than 15 pounds maximally and 10 pounds

repetitively. (R. at 43, 536.) The ALJ gave great weight to this opinion because Dr.

Hausmann had examined Plaintiff, had reviewed her entire medical record, and provided

function-by-function limitations. (R. at 44.)

       14.    However, in contrast, the ALJ gave “little weight” to the opinion of Plaintiff’s

treating physician, Edward Simmons, M.D., who opined in September 2016 that Plaintiff

had a “total 100% disability” and could not work. (R. at 44, 681.) The ALJ explained that

he discounted Dr. Simmons’ opinion because his “total 100% disability” determination

was based on workers’ compensation regulations (not social security standards) and did

not include a function-by-function analysis of Plaintiff’s limitations. (R. at 44.)

       15.    Under the treating-physician rule, the ALJ must give the medical opinion of

a claimant's treating physician “controlling weight if it is well supported by medical findings

and not inconsistent with other substantial record evidence.” Shaw v. Chater, 221 F.3d

126, 134 (2d Cir. 2000); see 20 C.F.R. § 404.1527(c)(2). But this rule does not apply to

administrative findings, which are “reserved to the Commissioner.” Snell v. Apfel, 177

F.3d 128, 133 (2d Cir. 1999) (internal quotation marks omitted); see also 20 C.F.R. §

404.1527(d). An opinion that an individual is completely disabled or is unable to work is

not a “medical opinion,” but rather, is an administrative finding on an issue that is reserved

to the Commissioner. See Trepanier v. Comm’r of Soc. Sec. Admin., 752 Fed.Appx. 75,




                                                7
77 (2d Cir. 2018); Campbell v. Comm’r of Soc. Sec., No. 15 CIV. 2773 (AJP), 2016 WL

6462144, at *12 (S.D.N.Y. Nov. 1, 2016) (finding that conclusory statements regarding

Plaintiff’s ability to work are not entitled to treating physician deference). A claimant is

entitled to an explanation of the weight afforded his or her treating physician’s opinion.

See 20 C.F.R. § 404.1527(c)(2).

        16.     As explained above, the ALJ set forth his reasons for discounting Dr.

Simmons’ opinion: his several “total 100% disability” determinations (R. at 44, 313, 328,

412, 673) were administrative findings reserved to the Commissioner and were based on

workers’ compensation standards, 3 and his opinions were unsupported by a function-by-

function analysis of Plaintiff’s limitations. These are sufficient reasons for rejecting the

treating physician’s opinion. See Greek v. Colvin, 802 F.3d 370, 374 (2d Cir. 2015) (“[t]he

ultimate determination of whether a person has a disability within the meaning of the Act

belongs to the Commissioner”); Davies v. Astrue, No. 08-CV-01115, 2010 WL 2777063,

at *4 (N.D.N.Y. 2010) (“the ALJ properly discounted [a treating physician’s] opinions that

Plaintiff was unable to work because they were rendered for a Workers’ Compensation

Claim.”). And contrary to Plaintiff’s argument, the ALJ was not obligated to develop the

record by seeking a function-by-function analysis from Dr. Simmons because there were

no deficiencies or gaps in the record that precluded the ALJ from rendering his decision.

Rosa, 168 F.3d at 79; Tankisi v. Comm’r of Soc. Sec., 521 Fed. App’x 29, 34 (2d Cir.

2013) (summary order) (noting that an ALJ may assess RFC when the record contains




3 Plaintiff correctly notes that Dr. Hausmann also examined Plaintiff in the workers’ compensation context.

There is no inconsistency in the ALJ’s treatment of the two physicians’ opinions, however, because Dr.
Hausmann’s opinions were based on a function-by-function assessment of Plaintiff’s abilities, whereas Dr.
Simmons’ opinion was conclusory—“total 100% disability”—unaccompanied by any function-based
findings.


                                                    8
enough evidence from which an RFC determination can be made). For example, when

a “treating physician does not provide a specific function-by-function assessment,” but

the “record is extensive enough to support an informed residual functional capacity finding

by the ALJ, remand is not appropriate.” Kinsey v. Berryhill, No. 1:15-CV-00604, 2018 WL

746981, at *4 (W.D.N.Y. Feb. 6, 2018).

        17.      In finding no error, this Court has considered the new evidence Plaintiff

submitted to the Appeals Council. That evidence consists of 2017 records from Dr.

Simmons’ office relating to Plaintiff’s right sacroiliac surgery that post-date the ALJ’s

decision. 4 (R. at 2, 8-25.) Plaintiff’s issues with her right sacroiliac joint and desire to

undergo surgery were well-documented in the record before the ALJ. (R. at 36-37, 629-

630, 638-639, 641-642, 645-649, 654-656, 667-670, 679-681, 545-547, 410-412, 686-

689, 21-25, 17-20, 12-16, 8-11.)             The ALJ was aware that Dr. Hausmann and Dr.

Simmons disagreed as to whether right sacroiliac surgery was necessary. (R. at 43.)

Indeed, the workers’ compensation board also had doubts concerning the surgery,

delaying approval until 2017. (R. at 44.) Issues attendant to the right sacroiliac joint were

therefore considered by the ALJ and the subsequent surgery, which Dr. Hausmann

concluded was not medically indicated and would not improve Plaintiff’s condition, does

not bear on or reasonably call into question the ALJ’s RFC determination. 5 The ALJ was

permitted to rely on Dr. Hausmann, including his opinion that surgery was not medically


4 The Appeals Council also references records received from Syracuse Orthopedic Specialists, but those
records are not contained in the record nor does either party discuss them. (R. at 2.)

5For this reason, Dr. Hausmann’s opinion is not stale, as Plaintiff argues. There is no evidence of significant
deterioration warranting surgery. Rather, it appears that the workers’ compensation board simply relented
and finally approved the long-sought surgery (R. at 24). See Cruz v. Comm’r of Soc. Sec., No. 1:16-CV-
00965 (MAT), 2018 WL 3628253, at *6 (W.D.N.Y. July 31, 2018) (“consultative examination is not stale
simply because time has passed, in the absence of evidence of a meaningful chan[ge] in the claimant’s
condition.”)


                                                      9
indicated, and adequately explained his reasons for doing so. Accordingly, this Court

finds that the ALJ’s decision is supported by substantial evidence.

        18.     Plaintiff additionally argues that the Appeals Council’s rejection of her new

evidence alone requires remand. The Appeals Council found that the additional evidence

did not relate to the period at issue and did not affect the ALJ’s disability determination.

(R. at 2.) Because the Appeals Council denied review, this Court reviews only the ALJ’s

decision, not the Appeals Council’s action. 6 See Catoe, 2019 WL 483319, at *7 (citing

Lesterhuis, 805 F.3d at 87); but see Lavango v. Berryhill, Case No. 16-CV-106-FPG, 2017

WL 2129491, at *4 (W.D.N.Y. May 17, 2017) (reviewing Appeals Council action); Bluman

v. Colvin, No. 15-CV-627-FPG, 2016 WL 5871346, at *4 (W.D.N.Y. Oct. 7, 2016) (same).

In any event, for the reasons articulated above, this Court finds that the new evidence is

not probative because it would not change the ALJ’s decision. See Tirado, 842 F.2d at

597. Consequently, even assuming that the Appeals Council erred in its treatment of the

new evidence, further consideration of that evidence would not have altered the ALJ’s

decision, and therefore, there is no reversible error. See, e.g., Suttles v. Colvin, 654

Fed.Appx. 44, at *47 (2d Cir. 2016) (finding no reversible error where there was no

reasonable possibility that new evidence submitted to the Appeals Council would have

altered the ALJ’s decision, even assuming that the Appeals Council erred in its treatment

of the new evidence); Ayala v. Berryhill, No. 18CV123 (VB)(LMS), 2019 WL 1427398, at

*16 (S.D.N.Y. Mar. 12, 2019) (finding that, even if the Appeals Council erred by not




6 In Lesterhuis, the Second Circuit left open the question of whether the Appeals Council’s action may
constitute independent error: “we need not consider Lesterhuis’s alternative argument that the Appeals
Council has an independent obligation to provide “good reasons” before declining to give weight to the new,
material opinion of a treating physician submitted only to the Appeals Council and not to the ALJ.” 805 F.3d
at 89.


                                                    10
considering new evidence that related to the relevant period, remand was not warranted

because there was no reasonable possibility that consideration of the new evidence

would have caused the ALJ to decide the case differently).

         19.   Having reviewed the ALJ’s decision in light of Plaintiff’s arguments, this

Court finds no error in the ALJ’s determination. The decision contains an adequate

discussion of the medical evidence supporting the ALJ’s determination that Plaintiff was

not disabled, and Plaintiff’s aforementioned contentions are unavailing. Plaintiff’s Motion

for Judgment on the Pleadings is therefore denied, and Defendant’s motion seeking the

same relief is granted.

         IT HEREBY IS ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings

(Docket No. 13) is DENIED.

         FURTHER, that Defendant’s Motion for Judgment on the Pleadings (Docket No.

17) is GRANTED.

         FURTHER, that the Clerk of Court is directed to CLOSE this case.

         SO ORDERED.



Dated:         October 1, 2019
               Buffalo, New York


                                                          s/William M. Skretny
                                                       WILLIAM M. SKRETNY
                                                      United States District Judge




                                            11
